Citation Nr: 0907982	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-40 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1964 to 
December 1967 and other than honorable active duty service 
from March 1968 to March 1971.  

A February 1998 administrative decision determined that the 
Veteran was not eligible for benefits for his period of 
service from March 1968 to March 1971, under 38 U.S.C.A. 
§ 5503 and 38 C.F.R. § 3.12.  An April 1998 administrative 
decision confirmed this determination and the Veteran was 
fully notified of these decisions and his appellate rights.  
However, the Veteran did not appeal these decisions and the 
decisions became final.  Therefore, the only period for 
consideration in this appeal is the period between December 
1964 and December 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO).

The Board previously remanded the Veteran's claim in April 
2007.

The Board notes that, in a June 2004 statement, the veteran 
indicated that he is seeking service connection for spasmodic 
torticollis of the neck and schizoaffective disorder.  A July 
2004 VA form 21-4138 (Statement in Support of Claim) also 
indicated the veteran is seeking the waiver of an 
overpayment, which appears to be in the amount of $2506.00, 
per October 2004 Intra-VA e-mails.  And, per a November 2004 
VA form 9 (Appeal to Board of Veterans' Appeals) of record, 
the veteran has requested consideration for the claims of 
service connection for psychotic disorder with depression and 
paranoia, prostatitis, skin problems, left thumb tumor, 
ulcer, and exposure to herbicides.  However, as the only 
issue currently before the Board is set forth on the title 
page of this decision, the additional issues are referred to 
the RO for appropriate action.


FINDING OF FACT

1.  There is no probative evidence showing that the veteran's 
service involved duty or visitation in the Republic of 
Vietnam.

2.  There is no probative evidence showing that the veteran 
was exposed to Agent Orange in service.  

3.  Diabetes mellitus was not present until many years after 
service and there is no probative evidence linking it to a 
verified incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in service, nor may 
service connection for such a disability be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claim were accomplished in a September 2003 letter 
to the Veteran, which was provided before the May 2004 
adjudication of his claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment, VA treatment, 
and private treatment records have been obtained, and the 
AMC/RO has fully complied with the April 2007 Board remand of 
the Veteran's claim.  Also, the Veteran has not requested a 
hearing in connection to his claim, and the Board does not 
have notice of any additional relevant evidence which is 
available but not of record.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  

The Board finds a VA examination is not required, as there is 
no reason to believe that the Veteran's current disability is 
related to service.  Although the Veteran's June 2004 
statement, and numerous others, maintain that he served in 
Vietnam, there is no evidence in the Veteran's service 
personnel record, service treatment record, or from the U.S. 
Army and Joint Services Records Research Center indicating 
his physical presence within the land borders of Vietnam or 
its inland waterways during his honorable period of service.  
Moreover, there is no credible evidence of a diagnosis of 
diabetes mellitus during service or within 1 year of 
separation.  Essentially, the VA's duty to provide an 
examination has not been triggered.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).  

Background on Presumption of Agent Orange Exposure 

In its decision in Haas, the Veterans Court reversed a Board 
decision, which denied service connection for diabetes 
mellitus, with peripheral neuropathy, nephropathy, and 
retinopathy as a result of exposure to herbicides.  The Board 
determined that, although the appellant had served in the 
waters off the shore of the Republic of Vietnam, such service 
did not warrant application of the presumption of herbicide 
exposure because the appellant never set foot on land in that 
country.  

In reversing the Board's decision, the Veterans Court held 
that a VA manual provision, VA Adjudication Procedure Manual 
M21-1, Part III,  4.08(k)(1)-(2) (Nov. 1991), created a 
presumption of herbicide exposure based on receipt of the 
Vietnam Service Medal for purposes of service connection for 
diseases associated with herbicide exposure.  In so holding, 
the Veterans Court found the manual provision to be a 
substantive rule and invalidated a subsequent amendment to 
that provision.  The Veterans Court also found that neither 
the statute nor the regulation governing herbicide exposure 
claims precludes application of the presumption of herbicide 
exposure to persons who served aboard ship in close proximity 
to the Republic of Vietnam.  Accordingly, the Veterans Court 
held that, for the purpose of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
"service in the Republic of Vietnam" will, in the absence 
of contradictory evidence, be presumed based upon the 
veteran's receipt of a Vietnam Service Medal, without any 
additional proof required that a veteran who served in waters 
offshore of the Republic of Vietnam actually set foot on 
land.

The Department of Veterans Affairs (VA), through the VA 
Office of the General Counsel (OGC), immediately prepared a 
recommendation that the Department of Justice (DOJ) appeal 
Haas to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit).  

On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs (Secretary) issued a memorandum 
directing the Board to stay action on and refrain from 
remanding all claims for service connection based on exposure 
to herbicides in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Chairman's Memorandum No. 01-06-24 
implemented this stay.

Shortly thereafter, a separate veteran-claimant filed a 
petition for extraordinary relief in the nature of a writ of 
mandamus that would direct the Secretary to rescind VA's stay 
of proceedings embodied in Chairman's Memorandum No. 01-06-
24.  On January 9, 2007, the Veterans Court issued its 
decision in Ribaudo v. Nicholson, 20 Vet. App. 552 (2007) (en 
banc), wherein it held that the Secretary "possesses no 
authority, inherent or otherwise, to stay, arbitrarily and 
unilaterally, the processing of appeals merely because he 
disagrees with a decision of [the Veterans Court] in a 
proceeding to which he is a party."  Ribaudo v. Nicholson, 
20 Vet. App. at 560.  The Veterans Court noted that if the 
Secretary wished to stay the effect of any decision issued by 
it during the pendency of an appeal, he must file a proper 
motion to stay with either the Veterans Court or the Federal 
Circuit.

On January 16, 2007, the Secretary filed such a motion, 
asking the Veterans Court to stay the precedential effect of 
Haas and to delay entering judgment in Ribaudo until it had 
ruled upon the motion to stay.  On January 26, 2007, the 
Veterans Court issued a temporary stay on adjudication of 
cases at VA that are potentially affected by Haas.  Ribaudo 
v. Nicholson, 21 Vet. App. 16 (2007) (per curiam order).  On 
April 13, 2007, the full court panel issued an order in 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam 
order), which dissolved the January 26, 2007, temporary stay, 
and stayed VA's adjudication of all cases potentially 
impacted by Haas until such time as the Federal Circuit 
issued mandate in the pending appeal of the Haas decision.  
The Veterans Court also ordered that the Secretary may, upon 
motion of the appellant, advance for consideration compelling 
cases on the Board's docket to which Haas applied.  

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the Veterans Court, holding that the Veterans Court 
had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
Federal Circuit issued mandate in Hass effective October 16, 
2008.  See FED. R. APP. P. 41 (setting forth federal rules of 
appellate procedure with respect to issuance of mandate and 
staying of mandate pending petition for certiorari); FED. CIR. 
R. 41 (outlining Federal Circuit's rule with respect to 
mandate and effective date thereof).  

That same day, the appellant in Ribaudo filed a motion for 
leave to file a motion to modify the Veterans Court's April 
13, 2007 per curiam order to state that the stay effectuated 
in Ribaudo would expire either when the United States Supreme 
Court (Supreme Court) denied the petition for a writ of 
certiorari in Haas or decided Haas on the merits, rather than 
expiring on the date that the Veterans Court issued the 
mandate in that case.  The Veterans Court denied the motion 
on November 17, 2008, noting that the April 13, 2007 Ribaudo 
order, which merely stayed the implementation of its own Haas 
decision, had become final upon issuance of the mandate on 
May 17, 2007.    

The appellant in Haas filed a petition for a writ of 
certiorari to the Supreme Court, which was denied on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  As the Ribaudo stay of Haas-related 
cases is no longer in effect, and in light of the Supreme 
Court's denial of certiorari, VA's OGC has advised that the 
Board may resume adjudication of the previously stayed cases.  
See FED. R. APP. P. 41; see also SUP. CT. R. 45 (setting forth 
Supreme Court rule as to process and mandates).   

Analysis

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, for veteran's 
who have served 90 days or more of active service during a 
war period or after December 31, 1946, certain chronic 
disabilities, such as diabetes mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d).

VA regulations and manual provisions pertaining to herbicide 
exposure provide that if a Veteran physically served within 
the land boarders of Vietnam or its inland waterways, during 
the Vietnam era, the Veteran is presumed to have been exposed 
to herbicides.  38 C.F.R. § 3.307.  These regulations also 
stipulate the diseases, including diabetes mellitus, for 
which service connection may be presumed due to herbicide 
exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran's DD-214 reflects his honorable active duty 
service from December 1964 to December 1967; however, the 
Veteran's service treatment and service personnel records do 
not reflect physical presence within the land borders of 
Vietnam or its inland waterways during this time.  The 
Veteran did receive the Navy Unit Commendation Ribbon, the 
Vietnam Service Medal and the Vietnam Campaign Medal; 
however, receipt of these awards does not independently 
establish a Veteran's physical presence within the land 
borders of Vietnam or its inland waterways.  VA Manual M21-
1MR, Part III, Chap. 4.  After making appropriate inquiry 
with the U.S. Army and Joint Services Records Research 
Center, the AMC/RO was only able to confirm service in 
Vietnam from June 1968 to May 1969; however, this period of 
service was "other than honorable" and may not be 
considered for benefits purposes.  See VA Administrative 
Decision, April 1998; see also 38 U.S.C.A. § 5303; 38 C.F.R. 
§§ 3.12, 3.13, 20.1103.  

The Board notes that Veteran received the Combat Action 
Ribbon and the Purple Heart during his "other than 
honorable" period of service, but the RO was unable to 
verify that the Veteran had any physical presence within the 
land borders of Vietnam or its inland waterways, during his 
honorable service period.  The National Personnel Record 
Center stated that they were unable to determine whether or 
not the Veteran had in-country service in the Republic of 
Vietnam for the period of December 1964 to December 1967.  
They noted that the veteran served aboard the "USS Ranger 
(CVA 61)" which was in the official waters of the Republic 
of Vietnam from January 14, 1966 to February 12, 1966.  

In a June 2008 written brief, the veteran's representative 
notes that the veteran was awarded the Navy Unit Commendation 
Medal and that this medal indicates combat service.  The 
representative, therefore, argues that VA should accept the 
veteran's account of exposure to Agent Orange.  The Board 
notes that the veteran, in June 2004 reports that he spent 11 
months in Vietnam.  The National Personnel Record Center 
shows that the veteran served in Vietnam from June 18, 1968 
to May 17, 1969 (approximately 11 months).  The veteran does 
not claim any additional service in Vietnam and the record 
does not support any additional service in Vietnam, to 
include during his honorable period of service from December 
1964 to December 1967.  Given the foregoing, the Veteran 
cannot be presumed to have been exposed to Agent Orange 
during his period of service from December 1964 to December 
1967.  Consequently, the Board cannot grant the Veteran's 
service connection claim for diabetes mellitus on a 
presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  The Veteran's service 
treatment records are negative of any reference to, or 
treatment of diabetes mellitus.  Further, the Veteran's 
December 1967 separation medical examination does not contain 
any mention of diabetes.  The same is true of the Veteran's 
November 1964 and March 1968 enlistment examinations.

A December 1985 VA examination reflects the first notation of 
the Veteran's diagnosis of diabetes.  At this time, the 
Veteran indicated that he was previously diagnosed with 
diabetes, but was not on any medication for the condition.  
There is no competent medical evidence showing that diabetes 
was diagnosed within one year of the veteran's service 
discharge in December 1967.  Thus, presumptive service 
connection under 38 C.F.R. § 3.307, 3.309 cannot be awarded.  
Moreover, there is no medical opinion of record, which ties 
the Veteran's current diabetes to his military service.  

The Veteran's own opinion that his current diabetes is 
related to service is not enough to support his claim.  Lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, his 
opinion alone is insufficient to provide the necessary nexus 
between his diabetes and his honorable period of military 
service.

Based on the foregoing evidence, the Board finds that the 
Veteran's diabetes was not present until many years after 
separation from service, and may not be presumed due to 
exposure to herbicides.  Further, he has not presented any 
competent evidence linking his current diabetes to his period 
of service from December 1964 to December 1967.  Accordingly, 
the Board concludes that a diabetes mellitus was not incurred 
in service, and may not be presumed the result of herbicide 
exposure.

Finally, the Board notes the Veteran's June 2004 statement 
taking issue with the character of his March 1968 to March 
1971 period of service.  This issue was resolved in a now 
final and binding April 1998 administrative decision, which 
shapes the Board's analysis of the present claim.  38 C.F.R. 
§ 3.105(a); see also 38 U.S.C.A. § 5109A.  Nevertheless, the 
Veteran may challenge this April 1998 administrative decision 
on the basis of clear and unmistakable error, but there must 
be more than a simple disagreement with how the facts were 
weighed in that decision.  Crippen v. Brown, 9 Vet. App. 412, 
418 (1996).  The Veteran must allege with reasonable 
specificity what error was made in the April 1998 
administrative decision and present persuasive reasons why 
the result "would be manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
The Board urges the Veteran to seek to reopen the present 
claim, should the character of his March 1968 to March 1971 
period of service be revised.


ORDER

Service connection for diabetes mellitus, claimed as due to 
herbicide exposure, is denied.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


